I would grant instead of deny the respondents' motion for determination of matters contained in the designation of contents of the record on appeal and to strike items 13(d), 13(e), 13(f), and 13 (g) from said designation.
It is my understanding of Rule 75(h) of the Federal Court Rules that this supreme court is the proper one — *Page 653 
and has jurisdiction thereunder — to settle the record made to conform to the truth.
The opinion of this supreme court denying the petition for writ of prohibition in our number 3032 was entered and filed on May 19, 1955, and our decision denying a petition for rehearing thereof was entered and filed on May 25, 1955.
The referred-to items 13(d), 13(e), 13(f), and 13(g) are in re proceedings had in the trial court "In the Matter of the Trust Estate of Wallace R. Farrington, Deceased," civil number 139, which were not before or a part of the record of this supreme court or given consideration by us when our rulings were made, which, respectively denied the petition for writ of prohibition herein and for a rehearing thereof, so, such items should not be incorporated in the record on the appeal from our said rulings to the United States Circuit Court of Appeals, Ninth Circuit.